Citation Nr: 0630344	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  95-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for carpel tunnel 
syndrome (CTS) of the right hand.

3.  For the period July 12, 1991, to January 11, 1998, 
entitlement to an evaluation in excess of 30 percent for cold 
injury residuals of the bilateral hands.

4.  For the period commencing January 12, 1998, entitlement 
to an evaluation in excess of 20 percent for cold injury 
residuals of the right hand.

5.  For the period commencing January 12, 1998, entitlement 
to an evaluation in excess of 20 percent for cold injury 
residuals of the left hand.

6.  Entitlement to an effective date earlier than August 28, 
2000, for a grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to July 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1995, September 1998, and August 2001 
rating decisions by the White River Junction, Vermont 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied the veteran service 
connection for arthritis and CTS of the right hand, awarded 
the veteran service connection for frostbite residuals of the 
hands with a 10 percent evaluation effective June 30, 1997, 
and a 20 percent evaluation for each hand, effective January 
12, 1998, and awarded the veteran a TDIU rating, effective 
August 28, 2000.  In an April 1999 decision, the Board 
awarded the veteran an effective date of July 12, 1991 for 
the grant of service connection for his cold injury residuals 
of the hands, increased the veteran's evaluation to 30 
percent for his cold injury residuals of the hands, effective 
for the period July 12, 1991, to January 11, 1998, and denied 
the veteran an increased evaluation commencing January 12, 
1998.  The veteran requests service connection for arthritis 
and CTS of the right hand, requests an increased evaluation 
for his cold injury residuals, and requests an earlier 
effective date for the award of TDIU.

The veteran testified before the undersigned Veteran's Law 
Judge during a travel board hearing at the RO in November 
2002.  A transcript of the hearing is of record.

In April 1999, the Board rendered a decision regarding the 
veteran's claims for service connection for arthritis and CTS 
of the right hand, and an increased evaluation for cold 
injury residuals.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2002 memorandum decision, the Court 
vacated the Board's April 1999 decision regarding the 
veteran's claims of service connection for arthritis and CTS 
of the right hand, and an increased evaluation for cold 
injury residuals of the left and right hands.

In August 2003, the Board remanded the veteran's case to the 
RO for action consistent with the August 2002 Court decision.  
The case was returned to the Board in August 2006.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to an effective date earlier than 
August 28, 2000, for the award of TDIU is decided herein, 
whereas the remaining issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  A claim of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) was received by VA 
on July 12, 1991; however, a claim of entitlement to TDIU was 
not received prior to July 12, 1991.


CONCLUSION OF LAW

The requirements for an effective date of July 12, 1991, for 
an award of TDIU have been met.  38 U.S.C.A. §§ 5103A, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 2000, prior to the enactment of the VCAA.  

An RO letter dated in August 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the August 2004 letter, the veteran was notified of which 
portion of the evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  The August 2004 
VCAA letter failed to notify the veteran of the evidence 
required to substantiate his claim for entitlement to an 
earlier effective date for the grant of TDIU.  However, the 
Board notes that in a March 2006 letter, the RO informed the 
veteran of the requirements necessary to substantiate a claim 
for an earlier effective date.  The veteran was not 
prejudiced by not receiving the VCAA notification prior to 
the initial agency of original jurisdiction (AOJ) decision, 
as he had an opportunity to respond to the March 2006 letter 
and received a supplemental statement of the case after the 
issuance of the March 2006 letter.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
the August 2004 letter and March 2006 letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Moreover, the Board notes that the March 2006 letter met the 
requirements of the recent Court of Appeals for Veterans 
Claims (Court) case, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that a service connection claim 
includes the elements of a disability rating and establishing 
an effective date; therefore, the veteran requires notice of 
the requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Generally, under 38 C.F.R. § 3.340(a)(1) (2006), total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  The objective criteria are set forth 
in 38 C.F.R. § 3.340(a)(2) (2006), and provide for a total 
disability rating for any single disability or combination of 
disabilities prescribed a 100 percent evaluation in the 
Schedule for Rating Disabilities; or where the requirements 
of 38 C.F.R. § 4.16(a) (2006) are met.  Under 38 C.F.R. § 
4.16(b) (2006), a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless 
shown to be "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities."

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).  Additionally, an increased award of 
disability compensation shall be effective the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2006).

The VA administrative claims process recognizes both formal 
and informal claims.  38 C.F.R. § 3.157(b)(1) (2006) provides 
that an informal claim for benefits will be initiated by a 
report of examination or hospitalization for previously 
established service-connected disabilities.  38 C.F.R. § 
3.157(b)(1) (2006); see also Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding that a VA medical examination 
report constituted an informal claim for a total disability 
rating based upon individual unemployability).

Further, in Norris v. West, 12 Vet. App. 413, 421-22 (1999), 
the Court held that, when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of 38 C.F.R. § 4.16(a) (2006), and there 
is evidence of current service-connected unemployability in 
the claimant's file, or under VA control, evaluation of that 
rating increase must also include an evaluation of a 
reasonably raised claim for a total disability rating based 
upon individual unemployability.

After review of the evidence of record, the Board finds that 
an effective date of July 12, 1991, for the grant of TDIU is 
warranted because the veteran claimed that he was totally 
disabled on July 12, 1991.  38 C.F.R. § 3.400 (2006).

In this regard the Board notes that in his July 12, 1991 
claim for service connection for right hand paralysis, frozen 
feet and hands, injury to shoulder, neck, back, hip, and leg 
(left side), and snow blindness, the veteran claimed that he 
was totally disabled and stated that he was not currently 
employed and last worked in 1979.  The Board also notes that 
the veteran's claim for total disability was not adjudicated 
by the RO until August 2000 when the veteran submitted 
another claim for a total disability rating based on 
unemployability.  However, the record shows that the veteran 
was granted service connection for his cold injury residuals 
of the hands and feet, effective July 12, 1991, the date of 
his claim for service connection.  In addition, in August 
2001, the veteran underwent a VA social survey examination.  
The August 2001 VA examiner noted that the veteran ceased 
work in 1981 and was not able to find further employment.  
The VA examiner then opined that the veteran ultimately 
became unemployable due to his cold injury residuals and the 
examiner supported the veteran's claim of unemployability due 
to service-connected disabilities.  Based on this opinion, 
the RO awarded the veteran TDIU as of the date of his August 
2000 claim.  However, as the record shows that the veteran 
filed an application on July 12, 1991 which could be 
construed as a claim for TDIU.  This claim was never 
resolved, and remained open.  He was awarded service 
connection for his cold injury residuals effective July 12, 
1991, and he is shown to have been unemployable since 1981, 
the Board finds that the veteran's TDIU rating should be 
effective as of July 12, 1991, the date of his original claim 
for TDIU.  38 C.F.R. § 3.400 (2006).

However, the Board finds that an effective date earlier than 
July 12, 1991 for his TDIU is not warranted.  In this regard, 
the Board notes that in 1955, the RO requested that the 
veteran submit a VA Form 527, Employment Statement, to 
support his claim for disability pension.  The RO stated that 
it was necessary that the veteran furnish evidence of his 
unemployability.  In March 1955, the veteran submitted a VA 
Form 527 and stated that he lost his last job because of his 
illness.  In an April 1955 RO rating decision, the veteran 
was denied entitlement to pension benefits because he was not 
found to have evidence of treatment of a diagnosed 
disability.  The veteran was notified of this decision in an 
April 1955 letter.  The Board finds that although the veteran 
claimed he was unemployable, his claim was a claim for 
disability pension and not TDIU due to his service-connected 
disabilities.

Further, in November 1977, the veteran submitted a claim for 
compensation for frostbite of both hands, a back condition, 
and a head and neck injury.  The veteran did not claim that 
he was totally disabled and left the corresponding section 
blank.  Therefore, the Board finds that this was not a claim 
for TDIU.

The Board notes that VA medical records from September 1981 
to January 1982 show that the veteran was unemployed at that 
time and the reason for his status of unemployability was not 
noted.  However, it is noted that the veteran was not 
service-connected for his frostbitten hands until July 1991.  
Therefore, a TDIU award would not have been possible at the 
time of the VA medical records because the veteran was not 
service-connected for the underlying disability for which he 
currently bases his inability to obtain employment.  
38 C.F.R. § 4.16 (which states that total disability ratings 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities).

In a May 1982 letter, the veteran claimed that he was unable 
to work for three years because of his frostbitten hands.  
The Board finds that although the veteran alleged that he was 
unable to work, he was not service-connected for his 
frostbitten hands in May 1982 and did not become service-
connected for residuals of frostbite of the hands until July 
1991.  Therefore, as stated above, a TDIU award would not 
have been possible at the time of the May 1982 letter because 
the veteran was not service-connected for the underlying 
disability for which he based his inability to obtain 
employment.  38 C.F.R. § 4.16 (2006).

In a September 1982 letter, the veteran claimed that he was 
unable to secure employment because of his service-connected 
venereal disease.  At the time, the veteran was rated as 
noncompensable for residuals of syphilis.  In a July 1983 
Board decision, the Board found that the veteran was not 
entitled to a compensable evaluation for his residuals of 
syphilis because he was not found to have any symptomatology 
residual to his syphilis.  As the veteran did not have any 
symptomatology related to his syphilis, the Board finds that 
he was not unemployable due to his service-connected syphilis 
at the time of the September 1982 letter.

In a February 1985 claim for compensation or pension due to 
hearing loss, frozen hands and feet, venereal disease, injury 
to back and neck, shoulder, hips and legs, and atomic 
radiation exposure, the veteran claimed that he was totally 
disabled.  However, as stated before, the veteran was not 
service-connected for his frostbitten hands until July 1991.  
38 C.F.R. § 4.16 (2006).  In addition, although he was 
service-connected for syphilis, the medical records do not 
show that he had residuals of syphilis that rendered him 
unemployable.

From the veteran's February 1985 claim for compensation until 
July 12, 1991, the veteran did not submit any other claims 
for compensation, nor did he allege that he was unemployable 
due to service-connected disabilities.  Hence, as the record 
shows that the veteran did not submit a claim for TDIU prior 
to July 12, 1991, and he was not entitled to TDIU prior to 
July 12, 1991 because he was not service-connected for any 
disabilities that rendered him unemployable prior to this 
date, he is not entitled to a grant of TDIU prior to July 12, 
1991.


ORDER

Entitlement to an effective date of July 12, 1991, and no 
earlier, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for arthritis and CTS of the 
right hand, and an increased evaluation for cold injury 
residuals of the bilateral hands.

The Board notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate claims for 
service connection and increased ratings as required in 
38 C.F.R. § 3.159(b)(1).  As such, the Board finds that a 
letter to the veteran explaining the requirements necessary 
to support claims of service connection and increased 
ratings, what evidence VA will attempt to obtain on the 
veteran's behalf, and what evidence the veteran is 
responsible to provide, is necessary.

Further, the Board notes that in August 2002, the Court 
vacated the April 1999 Board decision regarding the veteran's 
claims for service connection for arthritis and CTS of the 
right hand and entitlement to an increased rating for cold 
residuals of the bilateral hands.  Regarding the service 
connection claims, the Court found that the Board did not 
give adequate reasons and bases for denying the veteran's 
claims.  Specifically, the Court found that the Board did not 
adequately discuss the opinions rendered by VA physicians 
that provided a nexus of the veteran's current arthritis and 
CTS of the right hand to his service.

The Board notes that in October 1994, the veteran underwent a 
VA examination by Dr. B., who opined that the veteran had a 
clinical diagnosis of right carpal tunnel syndrome, which 
appeared to be temporally related to the veteran's injury in 
military service.  The veteran had previously reported that 
he was wounded in the right hand and left neck while in the 
military service.  The Board notes that the veteran is 
currently service-connected for an injury to his right hand.  
Therefore, the injury to the veteran's right hand has been 
shown to have been incurred in service. 

In October 1994, the veteran underwent a VA examination by 
Dr. Y.  The veteran reported that he was a member of the US 
Marine Corps boxing team while in service and sustained 
multiple injuries to his right hand while boxing.  In a 
November 1994 addendum, Dr. Y. diagnosed the veteran with 
mild degenerative joint disease of the metacarpophalangeal 
and distal interphalangeal joints of the right third finger, 
mild degenerative joint disease of the first carpometacarpal 
joint, and early carpal tunnel syndrome.  He opined that the 
degenerative changes were not due to the shrapnel injury, 
which the veteran sustained on the dorsum of his hand, but 
were due to post-traumatic changes, possibly due to the 
veteran's boxing history.

In June 1997, Dr. T. reviewed the veteran's claims folders 
and opined that he did not see enough signs of a focal 
degeneration arthritis within the wrist to cause carpal 
tunnel syndrome and the X-rays looked normal for the 
veteran's age.  He further opined that it was unlikely that 
the boxing during the veteran's service would continue to 
cause CTS in 1997.  Further, he stated that the shrapnel 
injury was to the third metacarpophalangeal joint and not to 
the wrist and he saw no radiologic evidence of wrist 
degeneration arthritis secondary to trauma.  He further 
stated that he attributed the veteran's CTS to work related 
trauma because there was no evidence of inflammatory 
arthritis or substantial degenerative arthritis of the wrist.

In February 1998, the veteran underwent a VA electromyograph 
(EMG) by Dr. D., who stated that the veteran had bilateral 
CTS, of which the veteran's work experience with heavy 
equipment while in the service may have contributed; however, 
this was independent of the boxing injuries.

Further, in March 1998, the same VA physician, Dr. D., opined 
that it was as likely as not that the veteran's hand 
arthritis was caused by boxing while in the military.

In May 1998, the veteran underwent a VA examination by a 
certified physician assistant (PA) D. D.  The examination was 
regarding the veteran's cold injuries to the hands.  D. D. 
stated that there was too much overlapping evidence to 
attribute the veteran's right hand degenerative arthritis 
specifically to a cold weather injury in lieu of the fact 
that the veteran was a boxer as well as a mechanic for many 
years.

In July 1998, the VA physician, Dr. T., stated that the 
veteran had degenerative joint disease of the right hand 
second and third proximal interphalangeal joint only.  He 
then opined that this was not due to the veteran's boxing 
trauma, frostbite, or inflammatory arthritis.

Based on the differing opinions above, the Board finds that 
the veteran should be afforded VA orthopedic and neurological 
examinations to determine whether his arthritis or CTS of the 
right hand is related to his service.  The VA examiner(s) 
should be directed to discuss the October 1994, June 1997, 
February 1998, March 1998, May 1998, and July 1998 opinions 
by Doctors B., Y., T., and D., and PA D., and reconcile any 
differences of opinions thereto.  An opinion should be 
rendered as to whether the veteran's arthritis or CTS is at 
least as likely as not related to the veteran's service.  The 
RO is directed to inform the VA examiner(s) that the veteran 
has been found to have been a boxer in service, as he has 
submitted lay statements supporting his statements.  In 
addition, the RO should inform the VA examiner(s) that the 
veteran injured his right hand in a shrapnel injury while in 
service and is shown to have a scar over the distal third and 
fourth metacarpals.

Further, the Board notes that the August 2003 Board remand 
directed the RO to readjudicate the veteran's claims after 
all development was completed.  Review of the claims folders 
reveals that the RO has not reviewed the claims folders and a 
supplemental statement of the case pertaining to the issues 
in this remand has not been issued subsequent to the August 
2003 Board remand.  Therefore, these claims must be remanded 
for RO review of the claims folders.  In Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Id. at 271.  During review of the veteran's 
increased rating claim, the RO should consider whether the 
veteran is entitled to an extra-schedular rating for his cold 
injury residuals.  The RO should also consider whether the 
veteran is entitled to staged ratings, as his claim is based 
on an initial rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issues on 
appeal, which are:  1) entitlement to 
service connection for arthritis of the 
right hand, 2) entitlement to service 
connection for carpel tunnel syndrome 
(CTS) of the right hand, 3) for the 
period July 12, 1991, to January 11, 
1998, entitlement to an evaluation in 
excess of 30 percent for cold injury 
residuals of the bilateral hands, 4) 
for the period commencing January 12, 
1998, entitlement to an evaluation in 
excess of 20 percent for cold injury 
residuals of the right hand, 5) for the 
period commencing January 12, 1998, 
entitlement to an evaluation in excess 
of 20 percent for cold injury residuals 
of the left hand, that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that the 
veteran should submit any pertinent 
evidence in his possession.  A general 
form letter, prepared by the RO, not 
specifically addressing the 
disabilities and entitlement at issue, 
is not acceptable.  The letter should 
inform the veteran of which portion of 
the information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  That letter 
should also include an explanation as 
to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations 
to determine the nature and etiology of 
the claimed arthritis and carpal tunnel 
syndrome (CTS) of the right hand.  The 
claims folders, to include a copy of 
this REMAND, must be made available to 
and reviewed by the physician(s).  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician(s).  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.

Arthritis of the Right Hand
Based upon the examination results and 
the review of the claims folders, the 
examiner should indicate whether it is 
at least as likely as not that any 
right hand arthritis had its onset 
during military service.  Specifically, 
the physician should opine as to 
whether the veteran's right hand 
arthritis is related to his in-service 
right hand shrapnel injury, his boxing 
in service, or any other incident of 
service.  The physician should discuss 
the October 1994 VA opinion by Dr. Y., 
the March 1998 VA opinion by Dr. D., 
the May 1998 VA opinion by PA D., and 
the July 1998 VA opinion by Dr. T. and 
reconcile these opinions in his or her 
examination report.  Adequate reasons 
and bases are to be included with any 
opinion rendered.

Carpal Tunnel Syndrome of the Right 
Hand
Based upon the examination results and 
the review of the claims folders, the 
examiner should indicate whether it is 
at least as likely as not that any 
right hand carpal tunnel syndrome had 
its onset during military service.  
Specifically, the physician should 
opine as to whether the veteran's right 
hand carpal tunnel syndrome is related 
to his in-service right hand shrapnel 
injury, his boxing in service, or any 
other incident of service.  The 
physician should discuss the October 
1994 VA opinion by Dr. B., the June 
1997 VA opinion by Dr. T., and the 
February 1998 VA opinion by Dr. D. and 
reconcile these opinions in his or her 
examination report.  Adequate reasons 
and bases are to be included with any 
opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folders.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2006).

4.  The RO should then review the 
claims folders to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  The 
RO should consider whether an extra-
schedular evaluation is warranted for 
the veteran's increased rating for cold 
injury residuals of the bilateral hands 
claim.  In addition, the RO should 
consider staged ratings for the 
veteran's increased rating for cold 
injury residuals of the bilateral hands 
claim, as this claim is based on an 
initial rating, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


